Title: [Diary entry: 20 October 1789]
From: Washington, George
To: 

Tuesday 20th. After breakfast, accompanied by Colo. Wadsworth, Mr. Ellsworth  and Colo. Jesse Root, I viewed the Woolen Manufactury at this place which seems to be going on with Spirit. There Broadcloths are not of the first quality, as yet, but they are good; as are their Coatings, Cassimers, Serges and everlastings. Of the first that is broad-cloth I ordered a suit to be sent to me at New York and of the latter a whole piece to make breeches for my servants. All the parts of this business are performed at the Manufactury except the Spinning—this is done by the Country people who are paid by the cut. Hartford is more compactly built than Middletown and contains more Souls; the computed Number of

which amount to about dble. The number of Houses in Middletown are said to be 250 or 60. These reckoning eight persons to a house would make two thousand at least. The depth of Water which Vessels can bring to the last place, is about ten feet; and is as much as there is over Seabrook bar. From Middletown to Hartford there is not more than 6 feet Water. At Middletown there is one Episcopal & two Congregational Churches. In Hartford there is none of the first and 2 of the latter. Dined and drank Tea at Colo. Wadsworth and about 7 Oclock received from, & answered the Address of the Town of Hartford.